                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                     )
                                              )
                            Plaintiff         )
                                              )
              vs.                             )          No. CR-15-126-5-C
                                              )              CIV-19-178-C
CURTIS A. ANTHONY,                            )
                                              )
                            Defendant         )

                       MEMORANDUM OPINION AND ORDER

       Defendant has filed a Motion pursuant to 28 U.S.C. § 2255 seeking to vacate, set

aside, or correct his sentence. Defendant argues that his counsel was ineffective for

failing to file a direct appeal. However, the Court’s docket reflects that Defendant’s trial

counsel did in fact file a direct appeal and that appeal is currently pending before the Tenth

Circuit. Because Defendant is entitled to file only one 28 U.S.C. § 2255 Motion, absent

permission of the Tenth Circuit, the Court finds the appropriate action here is to strike the

present filing.

       Accordingly, Defendant’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or

Correct Sentence by a Person in Federal Custody (Dkt. Nos. 470, 1) is STRICKEN.

       IT IS SO ORDERED this 9th day of April, 2019.
